ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_06_FR.txt.                                                                               86




OPINION INDIVIDUELLE DE M. LE JUGE AD HOC DUGARD

[Traduction]

   Accord avec l’arrêt de la Cour — Le jus cogens a un rôle important à jouer
dans les affaires jugées par la Cour — Le jus cogens doit être invoqué par la
Cour, dans l’exercice de son choix judiciaire, comme un guide et non comme un
moyen de faire échec à une norme du droit international général acceptée et
reconnue par la communauté internationale tout entière — L’argument selon
lequel le jus cogens confère compétence à la Cour en l’espèce est, dès lors,
infondé — Pour prouver que la condition de négociation contenue dans une
clause compromissoire est satisfaite par des conférences diplomatiques, le deman-
deur doit indiquer avec un certain degré de précision la convention visée et la
nature des violations alléguées.

   1. La République démocratique du Congo (ci-après RDC) n’est pas
parvenue à démontrer que la Cour avait compétence pour connaître de la
présente requête, pas plus sur la base des clauses compromissoires figu-
rant dans divers traités qui, selon la RDC, ont été violés par le Rwanda
que sur les quelques autres bases de compétence qu’elle avait invoquées.
Dès lors, je souscris pleinement à la décision de la Cour selon laquelle elle
n’a pas compétence pour connaître de la requête déposée par la RDC le
28 mai 2002.
   2. Il y a cependant deux points sur lesquels je souhaite faire quelques
observations personnelles. Premièrement, puisque c’est la première fois
que la Cour a expressément reconnu l’existence de normes impératives
(jus cogens), je souhaiterais procéder à un examen, certes modeste, du
rôle que pourrait jouer le jus cogens dans le cadre des différends interna-
tionaux et des limites qui doivent encadrer son emploi, en me référant
plus particulièrement à la présente requête. Ensuite, je voudrais formuler
quelques remarques sur la question de savoir si des négociations menées
au sein des organes politiques de l’Organisation des Nations Unies satis-
font à la condition énoncée dans une clause compromissoire selon laquelle
il doit être démontré qu’un différend ne peut pas être résolu par voie de
négociation.


  LE JUS COGENS DANS LE RÈGLEMENT DES DIFFÉRENDS INTERNATIONAUX

  3. La RDC a tenté d’invoquer la compétence de la Cour sur le fonde-
ment d’un certain nombre d’arguments tirés de la violation de normes
impératives (jus cogens) par le Rwanda. En substance, ces arguments
sont au nombre de deux. Le premier est que la violation alléguée d’une
norme du jus cogens confère, en soi, compétence à la Cour. Le second est
que, lorsque est alléguée la violation d’une norme du jus cogens, l’Etat

                                                                              84

                   ACTIVITÉS ARMÉES (OP. IND. DUGARD)                      87

défendeur ne peut pas invoquer une réserve à la compétence de la Cour
pour y faire échec. Dans ce cas, le jus cogens prévaut sur la réserve. Mani-
festement consciente du caractère novateur et de l’ampleur des implica-
tions de son argument, la RDC a instamment prié la Cour de faire preuve
« d’audace et de créativité ». Et la Cour a de fait manifesté une certaine
audace, en reconnaissant l’existence de normes du jus cogens, mais elle a,
à juste titre, refusé d’aller plus loin comme l’y invitait la RDC. Elle a au
contraire, et à bon droit selon moi, rejeté les demandes de la RDC en
disant que le fait qu’un différend a trait au respect d’une norme impéra-
tive, telle que l’interdiction du génocide, ne saurait en soi servir de fon-
dement à sa compétence et qu’une réserve à sa compétence ne saurait être
considérée comme nulle au motif qu’elle serait contraire à une norme du
jus cogens. Ce faisant, la Cour a souligné que sa compétence est fondée
sur le consentement et qu’aucune norme impérative n’impose aux Etats
de donner ce consentement lorsque la question de la conformité à une
norme impérative est en cause devant la Cour.
   4. C’est la première fois que la Cour internationale de Justice exprime
son soutien à la notion de jus cogens. Il est étrange qu’elle ait mis si long-
temps à le faire, puisqu’elle n’a pas du tout hésité à reconnaître la
notion d’obligation erga omnes, laquelle, avec le jus cogens, établit la
hiérarchie des normes en droit international. En fait, c’est la Cour elle-
même qui, en 1970, a été à l’origine de la notion d’obligation erga omnes,
dans l’affaire Barcelona Traction (Barcelona Traction, Light and Power
Company, Limited (Belgique c. Espagne), deuxième phase, arrêt, C.I.J.
Recueil 1970, p. 32) ; elle a en outre récemment confirmé son adhésion à
cette notion dans l’avis consultatif qu’elle a rendu dans l’affaire relative
aux Conséquences juridiques de l’édification d’un mur dans le territoire
palestinien occupé (C.I.J. Recueil 2004, p. 136, par. 155). Avant le pro-
noncé du présent arrêt, la Cour a soigneusement et délibérément évité de
consacrer la notion de jus cogens, en dépit des nombreuses occasions
qu’elle a eues de le faire. En 1969, elle s’est abstenue de se prononcer sur
« la question du jus cogens » (Plateau continental de la mer du Nord
(République fédérale d’Allemagne/Danemark ; République fédérale d’Alle-
magne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 42, par. 72) ; en 1986,
tout en reconnaissant que la Commission du droit international avait
considéré que l’interdiction de l’emploi de la force revêtait le caractère de
jus cogens, elle a refusé de faire sienne cette idée (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 258, par. 83) ; enfin, en
2002, elle s’est abstenue de répondre à un argument selon lequel accorder
une immunité à un ministre des affaires étrangères pour des crimes contre
l’humanité constituait une violation d’une norme du jus cogens (Mandat
d’arrêt du 11 avril 2000 (République démocratique du Congo c. Bel-
gique), arrêt, C.I.J. Recueil 2002, p. 23-26). Malgré cela, dès les années
soixante, le jus cogens a été invoqué par certains juges, dans des opinions
individuelles ou dissidentes, à l’occasion d’affaires portées devant la
Cour. En 1960, dans son opinion dissidente en l’affaire du Droit de pas-

                                                                           85

                   ACTIVITÉS ARMÉES (OP. IND. DUGARD)                    88

sage, le juge ad hoc Fernandes parlait des « règles du ius cogens aux-
quelles il ne saurait être dérogé par une pratique particulière » (Droit de
passage sur territoire indien (Portugal c. Inde), fond, arrêt,
C.I.J. Recueil 1960, p. 135). En 1966, dans son opinion dissidente dans les
affaires du Sud-Ouest africain, le juge Tanaka déclarait quant à lui :
      « Si l’on est fondé à introduire en droit international un jus cogens
    (question récemment étudiée par la Commission du droit internatio-
    nal), sorte de droit impératif par opposition au jus dispositivum sus-
    ceptible de modification par voie d’accord entre les Etats, il n’y a pas
    de doute que l’on peut considérer le droit relatif à la protection des
    droits de l’homme comme relevant du jus cogens. » (Sud-Ouest afri-
    cain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud),
    deuxième phase, arrêt, C.I.J. Recueil 1966, p. 298.)
   5. Le fait que la Cour internationale de Justice n’a pas repris à son
compte la notion de jus cogens et ne s’est pas prononcée à son sujet n’est
pas passé inaperçu. Son silence a été aggravé par le fait que d’autres juri-
dictions internationales (Al-Adsani c. Royaume-Uni, 123 International
Law Reports 24 (Cour européenne des droits de l’homme) ; Le procureur
c. Furundzija, affaire no IT-95-17/1-T, par. 153-156, 121 International
Law Reports 214, 260 (Tribunal pénal international pour l’ex-Yougosla-
vie)) et des juridictions nationales (voir, par exemple, R. c. Bow Street
Metropolitan Stipendiary Magistrate : Ex Parte Pinochet Ugarte (no 3)
[1999] 2 All ER 97 (HL) ; Ferrini c. République fédérale d’Allemagne
(Cour de cassation italienne), 11 mars 2004 ; (2005) 99 American Journal
of International Law 242) ont employé l’expression de jus cogens pour
qualifier des normes supérieures du droit international.
   6. Il faut se féliciter de ce que la Cour consacre le jus cogens dans le
présent arrêt. Cela étant, la Cour souligne aussi que le champ d’applica-
tion du jus cogens n’est pas illimité et que la notion ne doit pas être uti-
lisée comme un moyen de faire échec à des doctrines reconnues du droit
international.
   7. Le fait que la Cour entérine la notion de jus cogens pose la question
du rôle futur de cette notion et des conséquences juridiques qu’il faut
attacher à la violation de ces normes car, comme l’indique M. Ian Brown-
lie, « de nombreux problèmes d’application subsistent » s’agissant du jus
cogens (Principles of Public International Law, 6e éd. (2003), p. 490).
   8. Il est aujourd’hui admis qu’un traité sera nul si, au moment de sa
conclusion, il était en conflit avec « une norme impérative du droit inter-
national général » (convention de Vienne sur le droit des traités de 1969,
art. 53) et que les Etats ne doivent pas reconnaître comme licite une situa-
tion créée par une violation grave d’une norme impérative (articles 40 et
41 des projets d’articles sur la responsabilité de l’Etat pour fait interna-
tionalement illicite, rapports de la Commission du droit international,
Nations Unies, Documents officiels de l’Assemblée générale, cinquante-
sixième session, supplément no 10 (A/56/10) 29 (2001)). L’avis a aussi été
émis qu’une résolution du Conseil de sécurité sera nulle lorsqu’elle est en

                                                                         86

                   ACTIVITÉS ARMÉES (OP. IND. DUGARD)                       89

conflit avec une norme du jus cogens (voir l’opinion individuelle du juge
ad hoc sir Elihu Lauterpacht dans l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténégro), mesures
provisoires, ordonnance du 13 septembre 1993, C.I.J. Recueil 1993,
p. 440, par. 100). Le jus cogens a toutefois un rôle moins spectaculaire
à jouer dans le processus judiciaire, et c’est précisément la question de ce
rôle qui prend de l’importance maintenant que la Cour a fini par
reconnaître l’existence de normes impératives.
   9. En droit interne, une abondante doctrine est consacrée à la forma-
tion du droit par les juges et à la nature du processus judiciaire. Le droit
international, à l’inverse, se caractérise par la rareté des écrits consacrés à
ce sujet. (Voir Hersch Lauterpacht, The Development of International
Law by the International Court (1958).) Cela explique pourquoi la place
qu’occupe le jus cogens dans le processus judiciaire n’a suscité qu’un
faible intérêt malgré le rôle central qu’il pourrait — et devrait — jouer.
   10. Toute décision judiciaire est, pour l’essentiel, une affaire de choix.
Lorsque les auteurs sont divisés, que des principes généraux différents
auraient vocation à s’appliquer, que différentes techniques d’interpréta-
tion mènent à des conclusions différentes ou que les pratiques étatiques
sont en contradiction, il incombe au juge d’opérer un choix. Ce faisant, le
juge sera guidé par des principes (décrivant des droits) et des politiques
(décrivant des objectifs) qui le mèneront à une conclusion cohérente favo-
risant l’intégrité de l’ordre juridique international.
   Les normes du jus cogens sont un mélange de principes et de politiques.
D’une part, elles énoncent les principes supérieurs du droit international,
qui consacrent les droits les plus importants de l’ordre international
— tels que le droit de ne pas être soumis à l’agression, au génocide, à la
torture et à l’esclavage et le droit à l’autodétermination ; d’autre part,
elles donnent une forme juridique aux politiques et objectifs les plus fon-
damentaux de la communauté internationale — la prohibition de l’agres-
sion, du génocide, de la torture et de l’esclavage et la promotion de
l’autodétermination. Cela explique pourquoi ces normes sont, dans l’ordre
juridique international, hiérarchiquement supérieures aux autres. Parce
qu’elles promeuvent à la fois des principes et des politiques, les normes
du jus cogens doivent inévitablement jouer un rôle prépondérant dans le
processus du choix judiciaire.
   11. Plusieurs décisions de la Cour internationale de Justice, dans les-
quelles celle-ci aurait pu invoquer des normes du jus cogens mais ne l’a
pas fait, illustrent le type d’affaires dans le cadre desquelles il pourrait
être recouru à ces normes. L’arrêt de la Cour dans les affaires du Sud-
Ouest africain (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
c. Afrique du Sud), deuxième phase, arrêt, C.I.J. Recueil 1966, p. 6) en
est un exemple manifeste. En l’espèce, la Cour devait choisir entre le prin-
cipe selon lequel un Etat doit démontrer l’existence d’un intérêt particu-
lier, national, dans l’affaire pendante devant la Cour pour pouvoir inter-
venir à l’instance et la « mission sacrée de civilisation » prévue par le

                                                                            87

                   ACTIVITÉS ARMÉES (OP. IND. DUGARD)                     90

mandat pour le Sud-Ouest africain et visant à accroître, par tous les
moyens, le bien-être des habitants du territoire. En optant pour le pre-
mier principe, la Cour a choisi de ne pas appliquer la norme supérieure,
et cela a eu pour elle des conséquences graves. Par souci d’objectivité, il y
a lieu toutefois de préciser que cette décision était très antérieure à la
reconnaissance des normes du jus cogens, même si le juge Tanaka, dans
sa remarquable opinion dissidente, les avait évoquées (voir ci-dessus,
par. 4).
   Les normes du jus cogens auraient également pu être invoquées dans
des affaires comme celles du Timor oriental (Portugal c. Australie)
(arrêt, C.I.J. Recueil 1995, p. 90), et du Mandat d’arrêt (Mandat d’arrêt
du 11 avril 2000 (République démocratique du Congo c. Belgique), arrêt,
C.I.J. Recueil 2002, p. 3).
   Dans la première espèce, la Cour a refusé d’appliquer la solution de
Certaines terres à phosphates (Certaines terres à phosphates à Nauru
(Nauru c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992,
p. 261-262) et elle a retenu le précédent fort controversé de l’Or monétaire
(Or monétaire pris à Rome en 1943 (Italie c. France, Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord et Etats-Unis d’Amérique), arrêt,
C.I.J. Recueil 1954) de préférence à la norme impérative de l’autodéter-
mination que, à la page 102 de son arrêt, elle a qualifiée de norme
erga omnes plutôt que de jus cogens. La Cour a récemment abandonné la
jurisprudence de l’Or monétaire, préférant s’appuyer sur celle de Certai-
nes terres à phosphates à Nauru dans l’affaire relative aux Activités
armées sur le territoire du Congo (République démocratique du Congo
c. Ouganda) (arrêt, C.I.J. Recueil 2005, p. 237-238, par. 203). Bien que la
Cour n’ait pas précisé que son choix avait été influencé par le fait que des
normes du jus cogens étaient en cause en l’affaire, l’on peut sans risque
supposer que la gravité des questions posées a influencé ce choix.

   Et si, dans l’affaire du Mandat d’arrêt, la Cour a jugé qu’un ministre
des affaires étrangères jouissait devant une juridiction nationale de
l’immunité de poursuites pour crimes contre l’humanité, c’était en raison
de l’insuffisance des éléments de preuve relatifs à la pratique étatique et
non au motif que le caractère jus cogens du crime prévaudrait sur l’argu-
ment de l’immunité (voir l’opinion dissidente du juge Al-Khasawneh et
celle du juge ad hoc van den Wyngaert dans l’affaire du Mandat d’arrêt
(C.I.J. Recueil 2002, p. 98, par. 7, et p. 155, par. 28, respectivement) où
ceux-ci préconisent de préférer la norme du jus cogens prohibant les
crimes contre l’humanité à la règle fluctuante de l’immunité).
   12. Dans les affaires susmentionnées, la Cour était confrontée à des
principes concurrents, à savoir la pratique étatique d’une part et les pré-
cédents d’autre part, et elle a préféré ne pas choisir la solution donnant
effet à une norme du jus cogens. Il ne lui était pas demandé d’invoquer le
jus cogens pour faire échec à une règle établie, acceptée, mais de retenir
un principe du jus cogens ou un précédent coïncidant avec une norme du
jus cogens plutôt qu’un principe, une pratique étatique ou un précédent

                                                                          88

                        ACTIVITÉS ARMÉES (OP. IND. DUGARD)                                 91

n’ayant pas le statut de jus cogens. Il était simplement demandé à la Cour
de choisir dans les interstices du droit, et ce à un niveau moléculaire plus
que molaire 1.
   13. En la présente affaire, la Cour se trouve face à une situation très
différente. Il ne lui est pas demandé, dans l’exercice de ses fonctions judi-
ciaires légitimes, d’opérer un choix entre des sources concurrentes de
manière à donner effet à une norme du jus cogens. Au contraire, il lui est
demandé d’abandonner un principe établi — le principe selon lequel le
consentement fonde la compétence de la Cour — qui est inscrit dans son
Statut (art. 36), qui est reconnu par une pratique étatique constante et
confirmé par l’opinio juris. En fait, il est demandé à la Cour d’invoquer
une norme impérative pour faire échec à une norme du droit internatio-
nal général reconnue et acceptée par la communauté internationale tout
entière, et qui a guidé la Cour pendant plus de quatre-vingts ans. C’est
aller un peu trop loin. L’on ne peut pas attendre de la Cour qu’elle
accepte les arguments avancés par la RDC puisque, si elle le faisait, elle
créerait du droit à un niveau moléculaire et non pas molaire et outre-
passerait ce faisant sa fonction juridictionnelle légitime. Seuls les Etats
peuvent modifier l’article 36 du Statut de la Cour.
   14. C’est pourquoi la Cour, en la présente affaire, a retenu à bon droit
que, bien qu’elle doive reconnaître les normes du jus cogens et sans doute
les invoquer à l’avenir dans l’exercice de sa fonction judiciaire, des limites
doivent être posées au rôle du jus cogens. Vouloir renverser le principe du
consentement comme fondement de la compétence de la Cour, c’est fran-
chir ces limites. Et c’est bien ce que la Cour a dit.



NÉGOCIATIONS         AU    SEIN   DE   L’ORGANISATION        DES    NATIONS UNIES          ET
                          D’AUTRES ORGANES INTERNATIONAUX

   15. La RDC soutient que la Cour est compétente aux termes de l’ar-
ticle 29 de la convention sur l’élimination de toutes les formes de discri-
mination à l’égard des femmes, car il existe entre la RDC et le Rwanda,
relativement à l’interprétation et à l’application de cette convention, un
différend qui ne peut être réglé par voie de négociation. La RDC affirme
avoir fréquemment protesté auprès des organes politiques de l’Organisa-
tion des Nations Unies et d’autres organes internationaux contre le
recours à la force par le Rwanda dans la région et les violations des droits
de l’homme commises par lui. A l’appui de sa thèse selon laquelle les pro-
testations et réclamations qu’elle a formulées auprès des organes poli-

  1   Voir la déclaration du juge Oliver Wendell Holmes :
         « Je reconnais sans hésiter que les juges peuvent et doivent créer du droit, mais ils
      ne peuvent le faire qu’à un niveau interstitiel, ne pouvant intervenir au niveau molaire
      et étant confinés au niveau moléculaire. » (Southern Pacific Co. v. Jensen, 244 US
      205-221 (1916).)

                                                                                           89

                   ACTIVITÉS ARMÉES (OP. IND. DUGARD)                    92

tiques de l’Organisation des Nations Unies et d’autres organes interna-
tionaux au sujet des agissements du Rwanda satisfont à l’exigence
de négociation préalable, la RDC invoque ce qu’a dit la Cour en 1962
dans la décision rendue dans les affaires du Sud-Ouest africain :
       « D’autre part, depuis quarante ou cinquante ans, la diplomatie
    pratiquée au sein des conférences ou diplomatie parlementaire s’est
    fait reconnaître comme l’un des moyens établis de conduire des
    négociations internationales. Lorsque des questions en litige inté-
    ressent à la fois un groupe d’Etats, de part ou d’autre, au sein d’un
    corps organisé, la diplomatie parlementaire ou diplomatie par confé-
    rences s’est souvent avérée la voie de négociation la plus pratique. »
    (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
    du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
    p. 346.)
   16. Il existe une importante différence entre les affaires du Sud-Ouest
africain et la présente espèce. Dans les premières, il était clair pour tous
les Etats participant aux « conférences ou [à la] diplomatie parlemen-
taire » au sein de l’Organisation des Nations Unies que le différend por-
tait sur le mandat pour le Sud-Ouest africain, et plus particulièrement sur
la question de savoir si l’Afrique du Sud, aux termes de ce mandat, devait
rendre compte aux Nations Unies de son administration du territoire et
si, en appliquant la politique d’apartheid dans ce territoire, elle avait
violé l’article 2 du mandat aux termes duquel elle devait « accroîtr[e], par
tous les moyens en son pouvoir, le bien-être matériel et moral ainsi que le
progrès social des habitants du territoire ». Pendant dix ans ou plus, ces
questions ont été au cœur des débats au sein de l’Organisation des
Nations Unies.
   17. Toutefois, en la présente affaire, la RDC n’a pas indiqué avec pré-
cision la nature de ses griefs au regard de la convention sur l’élimination
de toutes les formes de discrimination à l’égard des femmes. Elle a for-
mulé des allégations très générales sur l’emploi de la force par le Rwanda
et sur les violations des droits de l’homme commises par lui, le plus sou-
vent sans préciser quelle convention relative aux droits de l’homme avait,
selon elle, été violée. Elle n’a pas non plus indiqué laquelle des quinze
dispositions de fond de la convention sur l’élimination de toutes les
formes de discrimination à l’égard des femmes aurait été violée. Les dispo-
sitions de fond de cette convention imposent aux Etats parties d’abolir les
mesures discriminatoires à l’encontre des femmes au sein de leur propre
système juridique, par l’adoption de lois assurant l’égalité entre les hom-
mes et les femmes (art. 2, 3, 15), en mettant en œuvre des programmes
favorisant les femmes (art. 4), en éliminant les discriminations sociales et
culturelles à l’égard des femmes (art. 5), en réprimant le trafic des femmes
(art. 6), en éliminant les discriminations à l’égard des femmes dans la vie
politique et s’agissant de leur participation au gouvernement (art. 7-8), en
protégeant le droit des femmes à la nationalité (art. 9), en assurant des
droits égaux aux femmes en matière d’éducation, d’emploi, de santé et de

                                                                         90

                   ACTIVITÉS ARMÉES (OP. IND. DUGARD)                     93

vie économique (art. 10-13), en améliorant la situation des femmes dans
les zones rurales (art. 14) et en éliminant les discriminations à l’égard des
femmes dans le mariage et la famille (art. 16). Aucune de ces dispositions
n’est, semble-t-il, pertinente en la présente affaire. Les allégations formu-
lées par la RDC à l’encontre du Rwanda concernent des actes de vio-
lence, y compris de violence sexuelle, commis contre des femmes, non pas
sur le territoire du Rwanda mais sur celui de la RDC. Sans minimiser
d’aucune manière la gravité et le sérieux de ces allégations, il faut souli-
gner qu’elles soulèvent des questions relevant d’autres conventions rela-
tives aux droits de l’homme — comme la convention contre la torture
(à laquelle le Rwanda n’est pas partie) et le pacte international relatif
aux droits civils et politiques (qui n’est pas invoqué comme base de
compétence en la présente affaire) — et au droit international humani-
taire.
   18. Le fait que les allégations de la RDC relatives à la violation des
droits et de l’intégrité physique de certaines femmes ont trait à d’autres
instruments relatifs aux droits de l’homme que la convention sur l’élimina-
tion de toutes les formes de discrimination à l’égard des femmes explique
sans doute pourquoi les protestations et les plaintes formulées au sein
de l’Organisation des Nations Unies ou d’autres organes internationaux
— c’est-à-dire dans le cadre de « conférences ou [de la] diplomatie parle-
mentaire » — ne visaient pas cette convention. Ces instruments ne four-
nissant pas de base de compétence à la Cour, la RDC s’est sentie obligée
d’invoquer la clause compromissoire de la convention sur l’élimination de
toutes les formes de discrimination à l’égard des femmes comme base de
compétence en l’espèce, ce en quoi elle a eu tort. Cette invocation est tou-
tefois infondée. Premièrement, il est douteux que les allégations en ques-
tion, qui ont trait aux mauvais traitements infligés à des femmes, entrent
dans le champ d’application de la convention ; deuxièmement, même si
ces actes sont, d’une quelconque manière, contraires à ses dispositions, il
est patent que les protestations et allégations relatives à des actes de vio-
lence à l’encontre de femmes émises par la RDC devant l’Organisation
des Nations Unies et d’autres organes internationaux ne reposaient pas
sur la violation de cette convention en particulier, mais sur la violation
du droit général relatif aux droits de l’homme et d’autres instruments
relatifs aux droits de l’homme. Cela signifie qu’il n’y a pas de négociation
sous la forme de « conférences ou [de] diplomatie parlementaire » au sein
de l’Organisation des Nations Unies ou d’autres organes internationaux
au sujet de la convention sur l’élimination de toutes les formes de discri-
mination à l’égard des femmes. Par conséquent, la RDC n’a pas prouvé
qu’un différend né entre les Parties spécifiquement dans le cadre de cette
convention ait été l’objet de négociations et que ce différend n’est pas sus-
ceptible d’être résolu par voie de négociation au sens de l’article 29 de la
convention.
   19. Une partie qui souhaite invoquer les « conférences ou [la] diploma-
tie parlementaire » menées au sein des organes politiques de l’Organisa-
tion des Nations Unies comme preuve du fait qu’elle a engagé des négo-

                                                                          91

                  ACTIVITÉS ARMÉES (OP. IND. DUGARD)                    94

ciations afin de satisfaire aux exigences d’une clause compromissoire doit,
au moins, montrer qu’elle a clairement identifié la convention en cause ;
elle devrait également être en mesure de montrer qu’elle a indiqué, ne
serait-ce qu’en termes généraux, la nature de la violation qu’elle allègue.

                                               (Signé) John DUGARD.




                                                                        92

